Citation Nr: 1437199	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for chronic fatigue syndrome (CFS).  

3.  Entitlement to service connection for a right shoulder disability, diagnosed as mild osteopenia, to include as secondary to surgery for mouth/throat cancer.  

4.  Entitlement to service connection for residuals of mouth and throat cancer.  

5.  Entitlement to service connection for a bilateral hip disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that the Veteran requested a video conference hearing with a Veterans Law Judge on his August 2011 VA Form 9. A video conference hearing was scheduled for April 24, 2013; however, the Veteran did not appear for his scheduled hearing and has not indicated any good cause for his failure to attend.

The Veteran's Virtual VA record was reviewed in conjunction with the claims folder.

The issue of entitlement to service connection for hypertension, claimed as secondary PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  CFS is not shown to have been present in service, or at any time thereafter.  

2.  The Veterans' diagnosed right shoulder condition was not incurred during active service, is not etiologically related to military service, and did not manifest within one year of service separation.  

3.  The Veterans' residuals of his mouth and throat cancer was not incurred during active service, is not etiologically related to military service, and did not manifest within one year of service separation.  

4.  The Veteran's bilateral hip disabilities were not incurred during active service, are not etiologically related to military service, and did not manifest within one year of service separation.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for CFS are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).

2.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for residuals of mouth and throat cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for bilateral hip disabilities are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed a letter in October 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The October 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file, as are the Veteran's private treatment records.  

The Veteran was provided VA examinations in May 2010 and December 2010, April 2011 and May 2011, however theses examinations did not contain medical opinions specifically addressing the etiology of his right shoulder disability, his bilateral hip disability or his residuals of mouth/throat cancer.    Under 38 C.F.R. § 3.159(c)(4) (2013), VA will provide a medical opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, the competent and probative evidence does not document a verifiable in-service incurrence of disease or injury related to the claimed disabilities.  Accordingly, a VA opinion is not warranted.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board will discuss the merits of the claims.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(e), to include hypertension, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker, supra.

A layperson is generally not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Id. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

Service Connection for Chronic Fatigue Syndrome 

As regards the issue of service connection for chronic fatigue syndrome, the Board notes that, pursuant to applicable law and regulation, VA has authorized the payment of compensation to any Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, where the disability becomes manifest during service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of disability of 10 percent or more prior to December 31, 2016.

Compensation is payable under these provisions if, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome (emphasis added), fibromyalgia, irritable bowel syndrome, or a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes mellitus and multiple sclerosis, will not be considered medically unexplained.

Objective indications of a "qualifying chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. "Chronic" is defined as a disability existing for six months or more, or a disability that exhibits intermittent episodes of improvement and worsening over a six-month period.  Signs or symptoms which may be manifestations of an undiagnosed or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving the skin; (3) headaches; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  Compensation is not payable under these provisions if there is affirmative evidence that an undiagnosed illness was not incurred during active duty in the Southwest Asia Theater of Operations.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 .

For VA purposes, a diagnosis of chronic fatigue syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activities to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: acute onset of the condition, low grade fever, nonexudative pharyngitis, palpable or tender cervical or axillary lymph nodes, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), migratory joint pains, neuropsychologic symptoms, and/or sleep disturbance.  38 C.F.R. § 4.88(a) .

The Veteran has indicated in his February 2009 claim that he suffered from CFS.  In May 2010 the Veteran was afforded a VA examination to determine whether he had a diagnosis of CFS, and whether it was related to his military service.  At that examination, the Veteran reported that he had constant fatigue since 1992.  He reported that he began noticing the fatigue at the end of 1992, and that it had gotten progressively worse.  He was also having problems with his physical training, including his police academy training, due to his constant tiredness.  

The examiner noted that in 2004 the Veteran had been afforded a total workup at which point it was noted that there was debilitating fatigue which was constant or nearly constant.  The examiner noted that the fatigue lasted 24 hours or longer after exercise.  The Veteran's symptoms of CFS were noted to be sleep disturbance, inability to concentrate and forgetfulness.  However, the examiner noted that the onset of debilitating fatigue was not severe enough to impair average daily activities, and that at least 6 of the 10 CFS diagnostic criteria were not met.  

The examiner noted that the Veteran was service connected for PTSD, and that his fatigue symptoms were most likely due to his history of PTSD, depression and alcohol abuse.  

The May 2010 VA opinion is highly probative because that opinion was based upon a full review of the Veteran's claims file, as well as a full examination of the Veteran, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran does not currently suffer from chronic, clinically identifiable chronic fatigue syndrome.

Based on the evidence, the Board concludes that service connection is not warranted for CFS.  The preponderance of the evidence of record indicates that the Veteran does suffer from fatigue, but that such fatigue is related to his service-connected PTSD and not CFS or a medically unexplained chronic multi-symptom illness.  Thus, the Veteran's fatigue symptoms are not undiagnosed, but have been attributed to his service-connected PTSD. 

As to service connection for CFS, the Board notes that the Veteran is competent to report such observable symptomatology such as fatigue and tiredness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing actual diagnosis related to CFS.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, there can be no valid claim for CFS.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

In light of these circumstances, the Board finds that service connection for the Veteran's CFS may not be awarded.  Additionally, as noted above, the Veteran's symptoms of fatigue have been attributed to his service-connected PTSD, and thus are not related to an undiagnosed illness. Consideration of the benefit of the doubt doctrine has been requested.  However, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Service Connection for a Right Shoulder Disability, Residuals of Mouth and Throat Cancer and Bilateral Hip Disabilities

The Board notes that because the issues of service connection for a right shoulder disability, residuals of mouth and throat cancer, and a bilateral hip disabilities involve the application of the same law, the Board will address them together.  

In an October 2009 claim the Veteran sought service connection for these disabilities.  He provided no specific incident or symptoms in service. At May and December 2010 VA examinations, the Veteran stated alternately that the onset of his tongue cancer was in 2005 or 2006, or September 2009, and the onset of his bilateral hip disability was in 2005 or 2006, and that his right shoulder disability began in 2006 or 2009 when he had his cancer surgery.  With regard to his right shoulder, the Veteran indicated at both examinations that he had to be restrained when he came out of anesthesia from his cancer surgery and that this was the onset to his right shoulder condition. The May 2010 examination report also notes that his cancer, his right shoulder and his bilateral hip conditions did not occur prior to or during active service, but occurred after active service.  In a May 2011 VA joints examination the Veteran re-iterated that the onset of his bilateral hip disability was in 2005 and that his right shoulder had its onset after his 2009 cancer surgery when he was restrained post-operatively. In an April 2011 VA general medical examination report the Veteran confirmed that his throat cancer was diagnosed in September 2009. Medical evidence of record supports the information in the VA examination reports that none of these disabilities had their onset during the Veteran's active service, but many years thereafter. 

The Veteran was diagnosed with throat/mouth cancer in 2009 and had surgery in September 2009; he was treated for hip pain in January 2005, diagnosed with avascular necrosis of the bilateral hips in July 2006 and had hip replacements in 2007 and 2008; and first had documented right shoulder pain in a February 2004 treatment notation from Hall Medical Clinic which indicates onset a few months prior, and was diagnosed with mild osteopenia of the right shoulder in the May 2010 VA examination and mild biceps tendinitis in the December 2010 examination report.  The May and December 2010 examinations revealed no neurological deficits or disabilities related to the right shoulder.  

The preponderance of the evidence, including the Veteran's own statements, indicate that his right shoulder condition, his bilateral hip disabilities and his mouth/throat cancer and any residuals thereof, did not have their onset in service, or within one year of separation from service; but in fact had their onset many years after his period of active service. The Veteran has provided no assertion of any incident or injury in service that would serve as a basis for any of these disabilities and no continuity of symptoms since service.  Service treatment records are entirely silent for any complaints, findings or treatment for the Veteran's claimed disabilities of his right shoulder, mouth and throat problems or bilateral hip disabilities.  The Board notes that the Veteran's separation examination in July 1993 noted that his health was normal, and that the Veteran himself noted on the examination that he was in good health.  Significantly, the Veteran himself has consistently identified the onset date for these disabilities as being many years after his separation with no suggestion that they are linked to service. Thus, there is no evidence of record, lay or medical, suggesting that these disabilities arose during his period of active service or are related to an event or injury during active service. 
Therefore, the Veteran's claims for service connection for a right shoulder disability, residuals of mouth and throat cancer and a bilateral hip disabilities are denied.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for CFS is denied.  

Entitlement to service connection for a right shoulder disability is denied.  

Entitlement to service connection for residuals of mouth and throat cancer is denied.  

Entitlement to service connection for bilateral hip disabilities is denied.  



REMAND

Unfortunately, with regard to the issue of hypertension as secondary to PTSD, a remand is necessary.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

There is evidence suggesting a relationship between the Veteran's service-connected PTSD and his hypertension.  Specifically, in his February 2009 claim the Veteran stated that this condition was secondary to his PTSD.  

The Board notes that the Veteran has not been afforded a VA examination for his hypertension.  In light thereof, and because there is insufficient medical evidence to decide the claim, the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then the Veteran should be afforded a VA examination to determine the nature and etiology of his diagnosed hypertension.  The claims file, to include any pertinent evidence in Virtual VA that is not contained in the claims file, must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based upon the examination results, interview of the Veteran, and a review of the record, the examiner should provide an opinion on:

Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed  hypertension is caused or aggravated (made worse) by his service connected PTSD.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, you must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.  

3. The RO or the AMC should then undertake any other development it determines to be warranted and readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


